                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION


DANIEL REED,                                            )
                                                        )        CASE NO. 5:18-cv-2386
                             Plaintiff,                 )
                                                        )
                    v.                                  )
                                                        )        MAGISTRATE JUDGE
VILLAGE OF WILMOT, et al.,                              )        KATHLEEN B. BURKE
                                                        )
                             Defendants.                )
                                                        )        MEMORANDUM OPINION AND
                                                        )        ORDER

           Under Ohio Revised Code § 737.17, a village police chief is required to serve a

probationary period of six months before either being removed or finally appointed. Six months

and five days after Plaintiff Daniel Reed (“Reed” or “Plaintiff”) was appointed Police Chief of

the Village of Wilmot (“Village”), the Village’s Council, on the recommendation of the Mayor,

voted to terminate him. Reed brings federal and state law claims against the Village, the Mayor,

the Council members, and the Village Clerk and Treasurer (collectively, “Defendants”). Reed’s

federal claims, Counts 1 and 2 of his Amended Complaint, are for violation of his due process

rights and for First Amendment retaliation, respectively. His state law claims, Counts 3 and 4,

are for wrongful termination and defamation.

           Both sides have moved for summary judgment pursuant to Fed. R. Civ. P. 56. Plaintiff’s

Motion (Doc. 33) seeks partial summary judgment limited to his due process claim. 1 Defendants

filed two Motions for Summary Judgment, one directed to Reed’s federal claims (Doc. 34) and




1
    Defendants’ Opposition to Plaintiff’s Motion is Doc. 39 and Plaintiff’s Reply is Doc. 40.


                                                            1
one directed to his state law claims (Doc. 35). 2 The parties agree that Reed’s procedural due

process claim requires him to establish that he had a property interest in his employment as

police chief. Reed asserts that he had “a continued expectation of employment” sufficient to

support his due process claim. Doc. 33, p. 6. Defendants argue that Reed had no property

interest in his employment because his status as police chief was probationary by statute.

        After review, the Court, for the reasons more fully set forth below, GRANTS

Defendants’ Motion for Summary Judgment on Reed’s federal claims and DENIES Reed’s

Motion for Summary Judgment. The Court concludes that Reed’s due process claim is governed

by Revised Code § 737.17 and by Curby v. Archon, 216 F.3d 549 (6th Cir. 2000). In Curby, the

Court of Appeals, relying on § 737.17, held that a village police officer who was removed almost

two weeks after the end of the six-month probationary period was a probationary employee and

therefore had no property interest in his employment and no right to a hearing. Based on Curby

and § 737.17, Reed cannot show that he had a property interest in his employment as Police

Chief and his due process claim fails. Reed has not provided any evidence or argument

regarding his First Amendment retaliation claim, thus requiring that judgment be entered against

him on that claim. The Court declines to exercise supplemental jurisdiction over Reed’s state

law claims, dismisses them without prejudice, and denies Defendants’ Motion respecting them as

moot.

                                                 I. Background

                                               A. Relevant Facts

        Reed began working for the Village as a patrolman on March 1, 2011. Doc. 33-1, p. 1,




2
 Plaintiff’s Opposition to Defendants’ motion on the federal claims is Doc. 38 and Defendants’ reply is Doc. 41.
Plaintiff’s Opposition to Defendants’ motion on the state law claims is Doc. 37 and Defendants’ reply is Doc. 42.

                                                         2
¶2(a). During his employment, he was promoted to sergeant and captain. 3 Doc. 33-1, p. 1,

¶2(c)(d). He alleges that, upon being appointed to those posts, he was never notified that he was

on probation. Doc. 33-1, p. 1, ¶2(b)-(d).

           On February 22, 2016, recently elected Village Mayor Bobby Pulley (“Mayor” or

“Pulley”) appointed Reed Acting Police Chief due to the former chief’s legal incapacity to

perform that role. Doc. 33-1, p. 5; Doc. 31, pp. 12-13. On May 2, 2016, the Village Council

approved Reed’s appointment as Police Chief. Doc. 31-1, p. 15; Doc. 33-1, p. 8.

           Ohio Revised Code § 737.17 provides that the appointment of a police chief “shall be for

a probationary period of six months . . . .” Reed alleges that, upon being appointed Police Chief,

he was not notified that he must serve a probationary period. Doc. 33-1, p. 1, ¶2(e).

           Reed’s six-month probationary period ended on November 2, 2016. 4 On October 21,

2016, Pulley notified Reed in writing that he was being placed on administrative leave pending a

public hearing of Pulley’s complaint against Reed at the November 7th regularly scheduled

Council meeting. Doc. 33-1, pp. 9; Doc. 30-1, pp. 31-32. At the same time, Pulley gave Reed a

copy of his letter to Council dated October 21, 2016, recommending that Reed be terminated and

setting forth a list of ten charges. Doc. 33-1, pp. 10-11; Doc. 30-1, pp. 31-32. The list of charges

in the letter related to Reed’s actions regarding the Village’s police cruisers, employee files and

police records, Village equipment, Reed’s attendance at meetings and at the police station, and

statements he had made about his retirement. Doc. 33-1, p. 11.

           Pulley’s letter to Council referenced Reed’s insubordination. It did not cite R.C. 737.17.




3
    Reed does not recall when he was promoted. Doc. 30-1, p. 11.
4
 The parties agree that Reed was appointed Police Chief on May 2, 2016, when Council approved the appointment.
See Doc. 20, p. 4, ¶8 (Amended Complaint); Doc. 31-1, pp. 14-15 (Reed’s deposition). Six months from May 2,
2016, was November 2, 2016.

                                                         3
Rather, it cited R.C. 737.171, “Suspension or removal of marshal,” as authority for Reed’s

removal. Doc. 33-1, pp. 10-11. R.C. 737.171 sets forth the process for removing a “duly

appointed” police chief to include the following:

       The person against whom th[e] charges are filed may appear in person and
       by counsel at the hearing, examine all witnesses, and answer all charges
       against that person.

       On November 7, 2016, the Village Council held its regular session meeting. Reed was

present and expressed an interest in resigning effective December 1. Doc. 33-1, p. 12. After

discussion, the Council voted that Reed should either resign immediately or Council would have

a hearing on the issue of his removal that evening. Doc. 33-1, p. 13. Reed agreed to a hearing

that evening. Doc. 33-1, p. 13. In his affidavit, Reed states, “I agreed to a hearing with the

understanding that it would be a proper hearing according to R.C. 737.171 as cited in [Mayor]

Pulley’s letters.” Doc. 33-1, p. 2, ¶2(i).

       The hearing began. Mayor Pulley was sworn in by the village solicitor and was asked to

review the charges against Reed that he had listed in his October 21 letter and to comment. Doc.

33-1, p. 13. Pulley read the ten charges and commented. Doc. 33-1, pp. 13-14. The Village

solicitor then swore in Reed. Doc. 33-1, p. 14. Reed denied the ten charges and asserted that

each charge contained incomplete facts and/or were untrue. Doc. 33-1, p. 14; Doc. 31, p. 47. He

commented on all ten charges. Doc. 33-1, p. 14; Doc. 31, p. 47.

       An individual named Mary Arnold asked to speak. Doc. 33-1, p. 14. Pulley denied her

request. Doc. 33-1, p. 14. Reed asked that Arnold be permitted to testify. Doc. 33-1, p. 14.

Pulley denied Reed’s request, stating that Arnold was not a resident of the Village and she was

“not a part of the texts or conversation.” Doc. 33-1, p. 14.

       Thereafter, the Village Council entered into executive session (without Mayor Pulley)



                                                 4
and voted unanimously to terminate Reed, effective immediately. Doc. 33-1, p. 14.

                                               B. Legal Proceedings

           After his termination, in November 2016, Reed filed an administrative appeal in the Stark

County, Ohio, Court of Common Pleas, seeking to stay his termination and to be reinstated. See

Daniel Reed v. Village of Wilmot, et al., Case No. 2016-cv-02512. 5 In a Judgment Entry filed on

January 19, 2017, after a hearing on Reed’s motion for stay, Common Pleas Court Judge Frank

Forchione denied a stay. The court stated that it could not reinstate Reed because the Village no

longer had a police force, having disbanded it and contracted with the Beach City Police

Department for police services. 6 Judgment Entry, p. 1. In dictum, the Court went on to describe

friction among the Mayor, the Council, and Reed, saying that Reed had “contributed to some of

the acrimony by his own actions.” Judgment Entry, p. 2. Reed relies on the state court’s

additional statement in dictum that “the mechanism used to remove Plaintiff was flawed and may

have violated statutory provisions and simple Constitutional principles.” Doc. 33, p. 8;

Judgment Entry, pp. 2-3.

           In October 2018, Reed filed this lawsuit against the Village, Mayor Pulley, seven Council

members, and the Village Clerk and Treasurer. Docs. 1, 20.

                                                II. Legal Standard

           Rule 56 of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact




5
  Although Reed refers to this case in his motion papers (Doc. 38, p. 10), he did not include the state court’s
Judgment Entry that he relies on. The Court obtained a copy of the Judgment Entry after ordering Reed’s counsel to
provide it. See Doc. 9 (Minutes of 11/5/18 telephone conference). The Judgement Entry is also available on the
Stark County, Ohio, public docket (https://www.starkcountyohio.gov/clerk, last visited 9/30/2019).
6
    The Court noted that the safety of the Village appeared to be well served by the Beach City arrangement. Id.


                                                           5
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. The movant

“bears the initial responsibility of informing the district court of the basis for its motion,

identifying those portions of the pleadings, depositions, answers to interrogatories, and

admissions on file, together with affidavits, if any, which it believes demonstrates the absence of

a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal

quotations omitted).

        After the moving party has carried its initial burden of showing that there are no genuine

issues of material fact in dispute, the burden shifts to the non-moving party. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). “Inferences to be drawn from

the underlying facts . . . must be viewed in the light most favorable to the party opposing the

motion.” Id. at 587 (internal quotations and citations omitted). However, the non-moving party

“must do more than simply show that there is some metaphysical doubt as to the material facts.”

Id. at 586. The non-moving party must present specific facts that demonstrate there is a genuine

issue of material fact for trial. Id. at 587. “The ‘mere possibility’ of a factual dispute is not

enough.” Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1986).

        “Only disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). “A genuine issue for trial exists ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Muncie Power Producers, Inc.

v. United Techs. Auto., Inc., 328 F.3d 870, 873 (6th Cir. 2003) (quoting Anderson, 477 U.S. at

248). Thus, for a plaintiff to avoid summary judgment, “there must be evidence on which a jury

could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. Accordingly, in determining

whether summary judgment is warranted, a judge generally asks “whether there is evidence upon



                                                   6
which a jury can properly proceed to find a verdict for the party producing it, upon whom the

onus of proof is imposed.” Id. (citation omitted).

                                              III. Analysis

         A. Count 1: Due Process Claim, 42 U.S.C. § 1983

         In Count 1 of his Amended Complaint, Reed alleges a procedural due process claim

under 42 U.S.C. § 1983. Doc. 20, p. 7. He alleges that Defendants deprived him of his

constitutional rights to confront witnesses against him and to “a just hearing.” Doc. 20, p. 7, ¶¶

43-44.

         The Fourteenth Amendment to the United States Constitution provides that no state

“shall deprive any person of life, liberty, or property, without due process of law.” U.S. Const.

Amend. XIV § 1. When considering a procedural due process claim, a court first asks whether a

state actor has interfered with a life, liberty, or property interest of the plaintiff and, if so,

whether the procedures attendant upon that deprivation were constitutionally sufficient. Ky.

Dep’t of Corr. v. Thompson, 490 U.S. 454, 459-60 (1989) (citing Bd. of Regents of State

Colleges v. Roth, 408 U.S. 564, 571 (1972) and Hewitt v. Helms, 459 U.S. 460, 472 (1983)).

Thus, this Court must first consider whether Reed had a property interest in his position as police

chief. Curby v. Archon, 216 F.3d 549, 553 (6th Cir. 2000)).

         A property interest is created, and its dimensions defined, “by existing rules or

understandings that stem from an independent source such as state law.” Bd. of Regents v. Roth,

408 U.S. at 577; Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 538 (1985); Curby, 216

F.3d at 553. R.C. § 737.17, the statute under which governs Reed’s appointment as police chief,

provides,




                                                     7
         All appointments made under sections 737.15 and 737.16 of the Revised Code[ 7] shall be
         for a probationary period of six months’ continuous service, and none shall be finally
         made until the appointee has satisfactorily served his probationary period. At the end of
         the probationary period the mayor shall transmit to the legislative authority of the village
         a record of such employee’s service with his recommendations thereon and he may, with
         the concurrence of the legislative authority, remove or finally appoint the employee.

Id. In short, a police chief must satisfactorily complete the six-month probationary period before

being either removed or finally appointed. Id.; Curby, 216 F.3d at 553.

         Defendants argue that Reed did not have a property interest in his employment because

he did not satisfactorily complete his six-month probationary period and he was never finally

appointed as required by R.C. 737.17. Doc. 34, pp. 6-8 (collecting cases); Doc. 39, pp. 2-3.

Reed argues that R.C. 737.171, the statute cited by the Mayor in his letter to counsel, governs his

termination, not R.C. 737.17, and, even if R.C. 737.17 governs, he nevertheless acquired a

property interest in his employment. Doc. 38, pp. 4-8.

                  1. R.C. 737.171 does not govern Reed’s employment

         Reed does not appear to dispute that R.C. 737.17 by its terms governs the appointment of

a village police chief. In other words, he does not dispute that, pursuant to that statute, a village

police chief is required to serve a six-month probationary period and that, after satisfactorily

serving this period, the police chief may be removed or finally appointed by an act of the mayor

and the village legislative body.

         Rather, Reed’s argument is that Defendants “acted under the color of R.C. 737.171”

when they terminated him, making 737.171, not 737.17, the statute that governs his termination.




7
 Section 737.17 provides that it applies to “[a]ll appointments under sections 737.15 and 737.16 . . . .” A village
police chief is appointed pursuant to R.C. 737.15, which provides that each village shall have a “marshal, designated
chief of police, appointed by the mayor with the advice and consent of the legislative authority of the village.”
Section 737.16 provides for the appointment of deputy police chiefs and police officers.



                                                         8
Doc. 38, p. 5-6. In support, Reed references the letter Mayor Pulley wrote to Village Council

recommending that Reed be removed from office, which cited R.C. 737.171. Doc. 33-1, p. 10.

       R.C. 737.171, “Suspension or removal of marshal,” provides:

       [I]f the mayor of a village has reason to believe that a duly appointed marshal of the
       village has been guilty of incompetency, inefficiency, dishonesty, drunkenness, immoral
       conduct, insubordination, discourteous treatment of the public, neglect of duty, or any
       other acts of misfeasance, malfeasance, or nonfeasance in the performance of the
       marshal’s official duty, the mayor shall file with the legislative authority of the village
       written charges against that person setting forth in detail the reason for the charges and
       immediately shall serve a true copy of the charges upon the person against whom they are
       made….The person against whom those charges are filed may appear in person and by
       counsel at the hearing, examine all witnesses, and answer all charges against that person.

Id. (emphasis supplied).

       Reed’s contention that R.C. 737.171 controls fails. R.C. 737.171, by its plain language,

applies to “duly appointed marshal[s].” But Reed had not been “duly appointed.” He was still

serving his probationary period when Mayor Pulley presented him with the letter placing him on

administrative leave and notifying him that Pulley would recommend he be terminated. Shortly

thereafter, at the next scheduled council meeting, Reed was terminated. He was never finally

appointed. Because he was never “duly appointed,” 737.171 does not govern the circumstances

of his employment. See, e.g., Prather v. Village of New Straitsville, 1981 WL 2950, at * 1 (Oh.

Ct. App. Feb. 19, 1981) (a probationary police chief who had not attained a final appointment per

737.17 is not “duly appointed” per 737.171).

       The fact that Mayor Pulley mistakenly cited 737.171 in his letter to the Village Council

does not bestow upon Reed a property interest in his employment that is contrary to his

probationary status under R.C. 737.17. A property interest is created by state law. See Board of

Regents v. Roth, 408 U.S. at 577 (“Property interests … are created and their dimensions are

defined by existing rules or understandings that stem from an independent source such as state



                                                9
law...”). Under Ohio law, Reed was required to satisfactorily serve a six-month probationary

period upon his initial appointment as police chief before being eligible for final appointment.

He did not satisfactorily serve a six-month probationary period and he was never finally

appointed. Reed does not cite legal authority that holds that a village mayor can intentionally or

unintentionally circumvent Ohio law to create a property interest where a state statute expressly

negates such an interest. C.f. Winfield Constr. Inc. v. Oakton, Inc., 2005 WL 1423439, at * 5

(Oh. Ct. App. June 17, 2005) (“persons [dealing with municipal corporations] are not entitled to

rely on actions of municipal corporations or their agents when pertinent statutory requirements

are not met[,]” quoting Williamsburg v. Milton, 619 N.E.2d 492, 495 (Oh. Ct. App. 1993)

(emphasis in original)).

       Reed takes contradictory positions as to whether he contends that Defendants’ reliance on

737.171 at the time he was terminated constitutes a waiver or estops Defendants from arguing

that he was a probationary employee. In his Opposition to Defendants’ Motion, Reed argues that

Defendants’ citation of 737.171 at the time of termination “constitutes a waiver of their current

argument that R.C. 737.17 applies.” Doc. 38, pp. 5-6. In his Reply in support of his own

Motion, he takes the opposite tack, criticizing Defendants for raising what he calls irrelevant

issues of waiver and estoppel: “Plaintiff has made no attempt to list and prove the elements of

estoppel or claimed that the Village has committed any form of waiver.” Doc. 40, p. 8.

       To the extent Reed does claim waiver or estoppel, that claim fails. See, e.g., Gold Coast

Realty, Inc. v. Bd. of Zoning Appeals of City of Cleveland, 268 N.E.2d 280, 281 (Ohio 1971) (“It

is axiomatic that courts have historically been loathe to apply doctrines of waiver, laches or

estoppel to governmental entities and arms thereof.”); Cosby v. Franklin Cty. Dep’t of Job &

Family Servs., 2007-Ohio-6641, 2007 WL 4340280, at *8 (Oh. Ct. App. Dec. 13, 2007) (“The



                                                10
principles of waiver, laches and estoppel ordinarily do not apply against the state or its

agencies.”); Campbell v. Campbell, 621 N.E.2d 853, 854 (Ohio Ct. App. 1993)(“Waiver is a

concept which applies to an individual who freely waives his own rights and privileges. The

public interest may not be waived.”) (internal citations omitted). For the same reasons, Reed’s

complaint that the Village never finally appointed him at any time during his six-year

employment with the Village (as a patrol officer, a sergeant, and a captain), which implicates the

doctrine of laches, also fails. See id.

        Finally, Reed’s reliance upon the Stark County Court of Common Pleas Judgment Entry

in his state court case (Doc. 33, p. 8), is unavailing. The state court found that Reed’s requested

remedy⸺ reinstatement⸺ was not possible because the Village no longer had a police

department. The state court’s observation that the mechanism used by the Village to remove

Reed was “flawed and may have violated statutory provisions and simple Constitutional

principles” was dicta. It was also based on the Village’s purported lack of compliance with R.C.

737.171 but, as detailed above, 737.171 does not govern Reed’s employment. 8

                 2. Under R.C. 737.17, Reed did not have a property interest in his
                 employment

        To avoid the requirement that he must have been finally appointed after satisfactorily

serving a six-month probationary period to enjoy a property interest in his employment, Reed

argues that the Village’s five-day delay in terminating him after his probationary period ended

gave rise to a property interest. Doc. 38, p. 6. There are two problems with this argument. First,

R.C. 737.17 by its terms contemplates that a decision by a mayor and village council to finally



8
  Moreover, non-compliance with R.C. 737.171 does not equate to a federal constitutional violation. See Cvarovsky
v. Village of Newburgh Heights, 2010 WL 3895064, at *6 (N.D.Ohio Oct. 1, 2010) (“The question, therefore, is not
whether or not the Ohio statute [R.C. 737.171] was followed, but whether the minimum federal requirements for due
process were provided and/or available in connection with Mr. Cvarovsky’s termination.”).

                                                       11
appoint or terminate may not occur simultaneously with the end of the six-month probationary

period when it states:

         [No appointment] shall be finally made until the appointee has satisfactorily
         served his probationary period. At the end of the probationary period the mayor
         shall transmit to [Council] a record of such employee’s service with his
         recommendations thereon and he may, with the concurrence of the [Council],
         remove or finally appoint the employee.

       Second, the argument made by Reed here was rejected by the Sixth Circuit in Curby, 216

F.3d 549:

       Curby . . . argues that because he was not removed until the 194th day of full-time
       employment, which was after his six-month probationary period had passed, he
       automatically acquired a property interest in continued employment. This argument
       lacks merit because, as noted above, “a probationary employee who completes a
       probationary term but is not finally appointed has no reasonable expectation of
       continued employment.” Matulin, 862 F.2d at 616 (citation omitted); Dillingham v.
       Village of Woodlawn, 86 Ohio App.3d 54, 619 N.E.2d 1152, 1155 (1993) (“Our
       holding necessarily means that a police employee’s probationary status does not
       automatically terminate at the end of the six-month period, but, rather, continues
       until the mayor and council concur on either removing or finally appointing him.”);
       Walton, 430 N.E.2d at 932 (“Since the probationary period is for the benefit of the
       appointing authority to aid in the determination of merit and fitness for civil service
       employment, the General Assembly historically has provided ... leeway in the
       dismissal of probationary employees.”); Monroe v. Smith, No. CA84–08–050, 1985
       WL 8152 *2 (Ohio Ct.App. Jan. 28, 1985) (“By continuing his employment for
       more than two months [after his probationary period had ended], Patrolman Monroe
       contends that the inaction ... induced him into believing he had become a permanent
       employee. Mere delay without any special injury therefrom does not give rise to an
       estoppel.”). Because Curby was not appointed, he never obtained a property interest
       in continued employment as a deputy marshal.

Id.

       Reed relies on a vacated opinion in Murphy v. Village of Commercial Point, 2017 WL

6508578 (S.D.Ohio Sept. 29, 2017), in support of his position that the purported delay in

terminating him created a property interest. Doc. 38, pp. 4-6. In Murphy, the court found that

the village’s unreasonable delay—between 2-7 years—in terminating a police officer after his

probationary period ended gave rise to a property interest in the officer’s continued employment.

                                                12
Id. at 14-15. Murphy is not persuasive because the district court later vacated its opinion.

Murphy, 2018 WL 3019128 (March 31, 2018). Reed suggests that, because the district court

vacated its opinion after urging the parties to explore settlement options and the parties thereafter

did settle the case, the vacated opinion is “still persuasive.” Doc. 38, p. 4. However, the court

did not explain why it vacated its order; Reed is merely guessing. The Court will not speculate

as to why the court in Murphy vacated its prior order. The fact remains that the opinion has been

vacated; it has very little persuasive value as a result.

        Moreover, the facts in Murphy are very different than the facts in this case. The plaintiff

in Murphy was appointed as a probationary employee as early as September 2006 and no later

than July 2011 and he (apparently) satisfactorily served his six-month probationary period; 9 he

was terminated in April 2014. 2017 WL 6508578, at *14. Thus, he was terminated 2-7 years

after his six-month probationary period expired. Id. Here, Reed did not satisfactorily serve his

six-month probationary period and he was terminated 5 days after his probationary period was

set to expire. The Murphy court cited with approval two cases in which courts found that the

delay in termination did not create a property interest and both cases involved a longer delay than

the five days Reed experienced: Monroe v. Smith, 1985 WL 8152, at *2 (Ohio Ct. App. Jan. 28,

1985) (79 days) and Curby, 216 F.3d 554 (12 days). Id. In short, the facts in this case are much

more similar to the facts in Curby than to the facts in Monroe. Thus, rather than helping Reed’s

case, the opinion in Murphy hurts it.

        In an effort to create a longer delay between the end of his probationary period and his

termination, Reed asserts that he actually had only one probationary period: when he was first



9
  The 2- to 7-year discrepancy stemmed from the court’s finding that there was a factual dispute regarding whether
the plaintiff’s first appointment was as an auxiliary officer, who does not serve a probationary period, or as a
probationary officer. Murphy, 2017 WL 6508578, at *14, n. 4.

                                                        13
hired as a patrol officer in 2011. Doc. 38, pp. 5, 6. In other words, he claims that his promotion

to police chief did not start a new probationary period. He cites no legal authority for his

assertion that his promotion to police chief did not start a new probationary period and legal

authority indicates otherwise. See R.C. 737.71 (“All appointments made under sections 737.15

and 737.16 of the Revised Code shall be for a probationary period of six months’ continuous

service, and none shall be finally made until the appointee has satisfactorily served his

probationary period.”); 737.15 “Appointment of village marshal[]” (“Each village shall have a

marshal, designated chief of police, appointed by the mayor with the advice and consent of the

legislative authority of the village...”).

        Reed’s other arguments are also unavailing. He contends that he was never notified that

he had to serve a six-month probationary period upon his appointment as police chief (Doc. 38,

p. 5; Doc. 33, p. 7), but the statute does not require notification. Moreover, as the court in Curby

observed, “‘the probationary period is for the benefit of the appointing authority,’ not for the

benefit of the probationary employee.” 216 F.3d at 554 (internal citation omitted). In other

words, Reed’s lack of awareness that he had to serve a six-month probationary period before he

could be finally appointed to his position does not give rise to a property interest in his

employment. See also Winfield Constr., 2005 WL 1423439, at * 5 (“It has long been the law of

Ohio that persons dealing with municipal corporations are charged with notice of all statutory

limitations on the power of such corporations and their agents, and must, at their peril, ascertain

whether all necessary statutory formalities have been met[,]” quoting Kimbrell v. Seven Mile,

469 N.E.2d 954, 957 (Ohio Ct. App. 1984)).

        Reed has one more argument. He contends: “an at-will employee can still establish a

property interest in continued employment if the employee ‘had a reasonable expectation that



                                                 14
termination would be only for good cause’” and, further, that Defendants “allowed [him] to

believe that he was a regular employee with a continued expectation of employment.” Doc. 33,

p. 6; Doc. 40, p. 3 (quoting Pate v. Wallace, 188 F.3d 508, at *5-6 (6th Cir. 1999)). While true

in some circumstances that an at-will employee may establish a property interest in continued

employment if the employee had a reasonable expectation that termination would only be for

good cause, Reed has not shown that his circumstances fall under any exception or that he had a

reasonable expectation of continued employment. Rather, his circumstances were that he was

statutorily required to serve a successful, six-month probationary period and be finally appointed

and he did not meet either requirement. He has submitted no evidence of a mutually expressed

understanding on his part and the part of the Village that he would be terminated only for good

cause. See Walton v. Montgomery County Welfare Dep’t, 430 N.E.2d 930, 935 (Ohio 1982)

(rejecting the plaintiff’s argument she had an expectation of continued employment, observing

that the Ohio statute provided that she must serve a probationary period and be finally appointed,

which she was not, and finding that she had not shown “any evidence of ‘rules or mutually

explicit understandings’ to support her claim [of an expectation of continued employment[,]”

(citing Perry v. Sindermann, 408 U.S. 593 (1972)).

       Reed asserts that the Village “allowed [him] to believe that he was a regular employee

with a continued expectation of employment” because he was not notified that he had to serve a

probationary period (Doc. 33, p. 6), but, again, this does not rise to the level of a reasonable

expectation. Instead, it evinces a unilateral expectation, which does not suffice. See Bd. of

Regents v. Roth, 408 U.S. at 576 (to have a property interest, an employee “must have more than

a unilateral expectation of it. He must, instead, have a legitimate claim of entitlement to it.”);

Curby, 216 F.3d at 553-554 (rejecting a police chief’s argument that he had a reasonable



                                                 15
expectation of continued employment, explaining that, after the police chief’s probationary

period ended, the village did not finally appoint him); Chilingirian v. Boris, 882 F.2d 200, 203

(6th Cir. 1989) (“a public employee does not have a property interest in continued employment

when his position is held at the will and pleasure of his superiors and when he has not been

promised that he will only be terminated for good cause[,] citing generally Bishop v. Wood, 426

U.S. 341 (1976) and Lake Mich. Coll. Fed’n of Teachers v. Lake Mich. Cmty. Coll., 518 F.2d

1091 (6th Cir. 1975)).

           Reed’s other bases for claiming that his expectation of continued employment was

reasonable⸺ he had not been disciplined during his probationary period and the Village had a

long-standing custom of never notifying employees of their probationary status or finalizing their

appointments (Doc. 38, pp. 6-7)⸺ likewise fail. See State ex rel. Trimble v. State Bd. of

Cosmetology, 364 N.E.2d 247, 249-250 (Ohio 1977) (employee was an at-will employee per

Ohio Revised Code; her classification as a permanent employee and her favorable work

evaluation did not create a reasonable expectation of continued employment that gave rise to a

property interest); Carr v. Bd. of Trustees of Univ. of Akron, 465 F.Supp. 866, 901 (N.D.Ohio

1979) (the fact that the university had a custom of employing professors for five years before it

made a tenure decision did not create a reasonable expectation on the part of the plaintiff that he

would be employed for five years before a tenure decision, but was “only a mere unilateral or

subjective expectation of continued []employment” that did not create a property interest). In

short, Reed has not cited a case holding that an employee mandated by state law to serve a

probationary period and be finally appointed (but who was not) nevertheless gained a property

interest in his or her employment due to a reasonable expectation of continued employment. 10



10
     Indeed, the only two cases Reed relies on in support of his argument (Doc. 40, p. 3) ruled against the plaintiffs,

                                                             16
As noted above, Reed’s allegations in this case do not suffice.

         While he admits his Amended Complaint does not expressly plead a claim under Monell

v. Dept. of Social Services of City of New York, 436 U.S. 658 (1978), Reed nevertheless asserts

he has “implicitly” pled such a claim, which he contends is supported by the fact that the Village

had a custom of failing to notify employees of their probationary status. Doc. 38, p. 12. To the

extent Reed’s Amended Complaint could generously be construed in the manner he suggests, his

Monell claim fails due to his lack of a property interest in his employment. See Monell, 436 U.S.

at 694-695 (1978) (a constitutional violation is a required element of a § 1983 Monell claim).

         The Court therefore grants Defendants’ motion for summary judgment on Count 1 and

denies Plaintiff’s motion for summary judgment on that count. 11

         B. Count 2: First Amendment Retaliation Claim

         In Count 2 of his Amended Complaint, Reed alleges that his “action, including his vocal

opposition to Defendants’ actions including the improper conduct and procedures occurring in

the police department, constituted free speech under the United States Constitution” and that

Defendants terminated him in retaliation for exercising that right. Doc. 20, p. 8, ¶¶ 49-50. In

their Motion, Defendants argue that Reed’s speech was not entitled to First Amendment




rejecting their assertions that language in an employment manual gave rise to an expectation of continued
employment. See Pate, 188 F.3d 508, at *5-6; Gregory v. Hunt, 24 F.3d 781, 787 (6th Cir. 1994). In his reply brief
in support of his Motion, Reed alleges some acts that he claims caused him to have a reasonable expectation of
continued employment. Doc. 40, p. 3 (referencing “[Defendants’] submission of the SF400 forms to OPOTA, and
their swearing him in on May 2, 2016.”). He does not explain what an “SF400” form is and he does not articulate
how his swearing in on May 2, 2016, which started his probationary period, has any bearing on his argument. The
Court does not consider this last-minute flurry of arguments in Reed’s reply brief. See McPherson v. Kelsey, 125
F.3d 989, 995–996 (6th Cir. 1997) (“Issues adverted to in a perfunctory manner, unaccompanied by some effort at
developed argumentation, are deemed waived. It is not sufficient for a party to mention a possible argument in the
most skeletal way, leaving the court to . . . put flesh on its bones.”) (internal citations omitted); Scottsdale Ins. Co. v.
Flowers, 513 F.3d 546, 553 (6th Cir. 2008) (issues raised for the first time in a reply brief are waived).
11
 Because the Court finds that Reed did not have a property interest in his employment, it does not consider
Defendants’ additional arguments made in support of their Motion. See Doc. 34, pp. 8-14.

                                                            17
protection because he was not addressing matters of public concern and the comments related to

his official duties, and he has no evidence proving that his speech caused his termination, both

necessary elements of a First Amendment retaliation claim. Doc. 34, pp. 15-20. In support of

their arguments, they rely on numerous cases articulating longstanding legal authority. Id. In his

Opposition, Reed does not respond to Defendants’ arguments. In fact, he does not even mention

his First Amendment claim.

        Federal Rule of Civil Procedure 56(e) states, “If a party fails to properly support an

assertion of fact or fails to properly address another party’s assertion of fact as required by Rule

56(c), the court may (1) give an opportunity to properly support or address the fact; (2) consider

the facts undisputed for purposes of the motion; (3) grant summary judgment if the motion and

supporting materials––including the facts considered undisputed––show that the movant is

entitled to it; or (4) issue any other appropriate order.” Fed. R. Civ. P. 56(e). See also Notredan,

L.L.C. v. Old Republic Exchange Facilitator Co., 531 Fed. Appx. 567, 569 (6th Cir. July 29,

2013) (“Failure by a plaintiff to respond to a motion for summary judgment constitutes a

forfeiture of the claims to which the motion is addressed.”); Shu-Lien Chang v. Sodexho, Inc.,

2011 WL 3444239, at *2 (N.D. Ohio Aug. 7, 2011) (A failure to respond “may be deemed a

waiver of opposition to the motion, abandonment and/or a confession[,]” citing Sharp v.

Cleveland Metro. Sch. Dist., 2009 WL 8805, *3 (N.D.Ohio Jan. 12, 2009)(in turn citing Scott v.

State of Tennessee, 878 F.2d 382, 1989 WL 72470, *2 (6th Cir. 1989))); In re Whirlpool Corp.

Front-Loading Washer Prod. Liab. Litig., 45 F. Supp.3d 706, 711 (N.D.Ohio 2014)(“if a plaintiff

fails to respond or to otherwise oppose a defendant’s motion, then the district court may deem

the plaintiff to have waived opposition to the motion”); Brooks v. Ohio Bell Tel. Co., 2013 WL

3776673, at *4 (N.D.Ohio July 17, 2013)(holding that plaintiff's failure to address certain claims



                                                 18
in her opposition must be viewed as abandonment of those claims).

       Here, Reed has not responded to or opposed Defendants’ Motion with respect to his First

Amendment retaliation claim. That claim is therefore deemed abandoned. Id. Accordingly, the

Court grants summary judgment to Defendants on Reed’s First Amendment retaliation claim.

       C. Counts 3 and 4: Reed’s State Law Claims

       Reed’s remaining claims (Count 3, wrongful termination, and Count 4, defamation) are

state law claims over which this Court has supplemental jurisdiction. See 28 U.S.C. § 1367(a).

However, pursuant to 28 U.S.C. § 1367(c)(3), a district court should ordinarily decline to

exercise supplemental jurisdiction over claims when the court has dismissed all claims over

which it has original jurisdiction, although the decision remains discretionary. See Moon v.

Harrison Piping Supply, 465 F.3d 719, 728 (6th Cir. 2006) (citing United Mine Workers of Am.

v. Gibbs, 383 U.S. 715, 726 (1966) (“Certainly, if the federal claims are dismissed before trial,

even though not insubstantial in a jurisdictional sense, the state claims should be dismissed as

well.”). Because Defendants are entitled to summary judgment on the federal claims in Reed’s

Complaint, the Court declines to exercise supplemental jurisdiction over the remaining state law

claims. Reed’s state law claims, therefore, are dismissed without prejudice. See id.




                                                19
                                       IV. Conclusion

       For the reasons explained above, the Court GRANTS Defendants’ Motion for Summary

Judgment on Reed’s federal claims (Doc. 34) in full and DENIES Plaintiff’s Motion for partial

Summary Judgment (Doc. 33). The Court declines to exercise supplemental jurisdiction over

Reed’s state law claims; accordingly, Reed’s state law claims are DISMISSED without prejudice

and Defendants’ Motion for Summary Judgment on those claims (Doc. 35) is DENIED as moot.



       IT IS SO ORDERED.

Dated: September 30, 2019
                                                           /s/ Kathleen B. Burke
                                                          ______________________________

                                                          Kathleen B. Burke
                                                          United States Magistrate Judge




                                              20
